Citation Nr: 9913681	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-13 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for epilepsy.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1995, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In a statement submitted in June 1995, the veteran claimed 
service connection for schizophrenia, epilepsy, and heart 
murmurs due to aorta problems.  In August 1995, the RO 
informed him that he needed to submit new evidence in order 
to reopen his claim for a heart condition, as that claim had 
been denied in April 1990.  The veteran replied in a 
statement received in September 1995, that he had received 
treatment for epilepsy, and a nervous condition immediately 
after discharge.  He claimed this treatment occurred at a VA 
hospital in Puerta Dettera, San Juan.  He also reported 
private treatment in New York.  

The claims folder does not contain any indication that an 
attempt to secure these records was made.  The Board 
concludes that the veteran has put VA on notice that records 
of treatment regarding his claimed disorders exist, and he 
has requested that they be obtained.

The Board notes that the veteran's three claimed disorders 
may be interrelated.  Service medical records indicate 
diagnoses of psychogenic cardiovascular reaction, manifested 
by shortness of breath, and passive aggressive reaction, 
severe, manifested by somatic complaints of chest pains and 
hyperventilation.  The veteran contends that the "spells" 
which he had in service were the beginnings of his epilepsy 
disorder.  As the service medical records show a combined 
presentation of neuropsychiatric, cardiovascular, and 
epileptic type symptoms, the Board concludes that it would be 
unwise to decide any single issue of this claim before the 
record is complete.

The Board further notes that no professional medical opinion 
has been rendered regarding a possible etiological 
relationship between the veteran's current diagnosis of 
epilepsy and the "spells" he had in service.  Furthermore, 
the veteran has claimed he was diagnosed with schizophrenia 
while on active duty.  VA records, dated in April 1991 show a 
diagnosis of Adjustment Disorder.  There is no more current 
psychiatric diagnosis in the claims folder.  Considering the 
veteran's obvious difficulties in service, the Board finds 
that a professional opinion would be helpful in respect to 
this claimed disorder as well.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request more specific information 
regarding his claims of VA and private 
treatment in the years immediately 
following his discharge from service.  
Upon receipt of this information the RO 
should attempt to retrieve any VA or 
private records available.

2.  Upon completion of item one, the RO 
should schedule the veteran for 
examinations by the appropriate 
specialists regarding his claims for 
service connection for epilepsy, 
schizophrenia, and a heart disorder.  
These examiners should first review the 
claims folder to specifically include the 
veteran's service medical records.  They 
should be asked to provide opinions 
regarding any possible relationship 
between the veteran's inservice problems 
and his present disorders.  Of particular 
note are service medical records which 
note suspect epilepsy, convulsive 
seizure, schizophrenic reaction, a report 
that the veteran was found sitting in the 
shower with his clothes on and 
disoriented in time and place, complaints 
of chest pains, abnormal EKG suggestive 
of right ventricular hypertrophy or 
strain, and loud systolic murmur.

3.  The examiners should be informed that 
their opinions will be most helpful to 
the Board if phrased in one of the 
following manners:  The veteran's claimed 
disorder is (1) definitely related to his 
inservice complaint (2) more likely than 
not related to his inservice complaint 
(3) as likely as not related to his 
inservice complaint (4) more likely than 
not unrelated to his inservice complaint 
(5) definitely unrelated to his inservice 
complaint.

Upon completion of the above described items the RO should 
review the veterans claims.  If the result remains adverse 
the RO should provide the veteran and his representative with 
a supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









